EXHIBIT 10.19
Bonuses for Fiscal Year 2008 and Base Salaries for Fiscal Year 2009 for
Executive Officers

                      2008     2009   Name and Title   Bonus     Salary    
N. Anthony Coles, M.D.
President and Chief Executive Officer
  $ 625,000     $ 650,000  
 
               
Matthew K. Fust
Executive Vice President and Chief Financial Officer
  $ — (1)   $ 420,000
 
               
Laura A. Brege
Executive Vice President and Chief Operating Officer
  $ 187,425     $ 452,600  
 
               
Juergen Lasowski
Senior Vice President of Corporate Development
  $ 88,592     $ 376,000  
 
               
Judy Batlin
Vice President of Organizational Development, Learning and Human Resources
  $ 93,033     $ 318,000  
 
               
Gregory W. Schafer
Former Vice President and Chief Financial Officer
  $ 102,900     $ 300,000 (2)
 
               

 

(1)   Mr. Fust was appointed Executive Vice President and Chief Financial
Officer effective January 5, 2009.   (2)   As previously disclosed, Mr. Schafer
resigned as Vice President and Chief Financial Officer effective January 5,
2009. His annualized salary for 2009 is the same as for 2008.

